 352DECISIONS OF NATIONAL LAEOR RELATIONS BOARDof neutral employees.We have seen,as a representative of the Company testified,that the conveyors"arean integral part of our production facility."Too,the shift from production of old to new model refrigerators and ranges during 1958was dependent upon the rearrangement and enlargement of the conveyors,and thus,to paraphrase a statement of the Supreme Court in this case, "the tasks of the neutralemployees aided the Company's everyday operations." It seems to me that work on.an integral part of production facilities as an essential step to resuming the produc-tion of finished products is clearly related to the plant's normal operations.This,conclusion dictates dismissal of the complaint,but the second prerequisite will be dis-cussed with reference to the conveyor work.Turning to the second prerequisite,that the work of the neutral employees who usethe separate gate "must be of a kind that would not, if done when the plant were,engaged in its regular operations,necessitate curtailing those operations,"the Gen-eralCounsel argues that the plant's normal operations were not curtailed by the'work of the contractors'employees on the conveyors because"normal operationswere not carr:ed on during the shut-down period...."The General Counsel thusreads the prerequisite as though the Court had not used the phrase,"if done whenthe plant were engaged in its regular operations."I cannot agree with the GeneralCounsel because I believe that that phrase is very meaningful.It is interesting tonote that the Company takes a different position than the General Counsel.TheCompany argues that "normal or regular operations of the Company's plant includean annual vacation shutdown . . ." and thus that the work of the contractors duringthe shutdown period was performed during normal operations without curtailmentof the operations.This argument, according to the Union,"smacks of sophistry."I cannot agree with the Company's contentionAs I construe the pertinent por-tions of the opinion inUnited Steelworkers,read in the light of the facts there, andbearing in mind that they "are not unduly difficult to understand,"Ibelieve thatthe Court said in substance that the work of employees who use the separate gate mustbe not only unrelated to the normal operations of the primary employer,but mustalso be of kinds that could be performed by neutral employees while the primaryemployees continued with their work.Viewed in that light,the second prerequisitealso is absent.The neutral employees could work on the conveyors only whenproduction employees were not atwork.Toquote Chadbourne again,"it just isn'tpossible to operate the plant and do this kind of work "For the reasons related, I find that the Respondent has not engaged in unfair laborpractices and I recommend that the complaint be dismissed.This recommendation,I reiterate,ismade without having to decide which of the various projects described insection III,E and F,above, were related to the normal operations of the Company.Lawler's Cafeteria & Catering CompanyandHotel,Motel,Restaurant and Club Employees Union Local 353, affiliatedwith Hotel & Restaurant Employees and Bartenders Inter-national Union,AFL-CIO.Case No. 16-CA-1619.August 29,1962DECISION AND ORDEROn June 1, 1962, Trial Examiner James F. Foley issued his Inter-mediate Report in the above=entitled proceeding, finding that the Re-spondent had engaged in the unfair labor practices alleged in the com-plaint and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with138 NLRB No. 40. LAWLER'S CAFETERIA & CATERING COMPANY353this case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the TrialExaminer atthe hearing and finds no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case, andhereby adopts the Trial Examiner's findings,' conclusions, and recom-mendations, except as modified herein .2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lawler's Cafe-teria & Catering Company, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a) Interrogating employees with respect to union membership,union activity, or other concerted activity in a manner constitutinginterference, restraint, or coercion in violation of Section 8(a) (1) ofthe Act.(b)Threatening employees with the closing down of the cafeteriaor with other reprisals if they become members of or assist Hotel, Mo-tel,Restaurant and Club Employees Union Local 353, affiliated withHotel & Restaurant Employees and Bartenders International Union,AFL-CIO, or any labor organization, or engage in other union ac-tivity, or embrace union membership.(c)Engaging in surveillance of employees' union or other concertedactivities.(d)Ordering or instructing employees to report what they see orhear at union meetings or at other concerted activities, and interrogat-ing them with respect to what they see or hear at such activities.(e) In any like or related manner interfering with, restraining, orcoercing employees with respect to the exercise of their rights to en-1We agree with the Trial Examiner that by its conduct with respect to employee Wadethe Respondent engaged in unlawful surveillance in violation of Section 8(a) (1) of theAct.However,contrary to the Trial Examiner,we do not adopt his finding insofar as itimplies that interrogation is the equivalent of surveillance2We find merit in Respondent's exceptions to the scope of the order recommended bythe Trial Examiner and shall issue a narrow orderSeeMax Silver,Irwin Silver, andEdward Braude,co-partners,d/b/a Max Silver&Son,123 NLRB 269,National ShirtShops of Delaware,Inc, atal, 123NLRB 1213We also find merit in Respondent's ex-ceptions to the Trial Examiner's recommendation that the notice herein be posted at eachof the other cafeterias operated by Respondent.As the conduct in issue here occurredsolely at the Ford plant cafeteria,and there is no indication that employees at Respond-ent's other cafeterias were aware of Respondent'sunfair labor practices,we shall notrequire posting at the other cafeteriasSeeRickel Bros, Inc, 128NLRB 448,449, foot-note 2Further,as Respondent no longer operates the Ford plant cafeteria,we shall notrequire any posting but shall direct that Respondent mail copies of the notice to thoseindividuals who were in its employ at FordElectric Steam Radiator Corporation, asubsidiary of Landers,Frary and Clai k,136 NLRB 923. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDgage in union or other concerted activities for the purpose of collectivebargaining or other mutual aid and protection, or to refrain from anyor all such activities.2.Take the following affirmative action which it is found will effec-tuate the purposes of the Act.(a)Mail to each individual employed by it at the Ford plant cafe-teria on March 30, 1962, a copy of the attached notice marked "Ap-pendix." 3Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, after being duly signed byRespondent, be sent to these individuals at their last known address.(b)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Deciee of the United States Court of Appeals, Enforcing an Order"APPDENDIXNOTICE TO ALL EiuIPLOYEzSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT question our employees with respect to unionmembership, union activity, or other concerted activity in a man-ner constituting interference, restraint, or coercion in violationof Section 8(a) (1) of the Act.VVE WILL NOT threaten our employees with the termination ofour business operation, or threaten them with other reprisals,if they designated the Hotel, Motel, Restaurant and Club Em-ployees Union Local 353, affiliated With Hotel & Restaurant Em-ployees and Bartenders International Union, AFL-CIO, or anyother labor organization, as their collective-bargaining repre-sentative.WE WILL NOT engage in, or attempt to engage in, surveillanceof our employees' union or other concerted activities.EVE WILL NOT order or instruct employees to report what theysee or hear at union meetings or at other employees' concertedactivities, or interrogate them as to what they see or hear at suchactivities.Wi WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of their rights to en-gage in union or other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities. LAWLER'S CAFETERIA & CATERING COMPANY355All our employees are free to become, remain, or refrain from be-coming or remaining members of the Hotel, Motel, Restaurant andClub Employees Union Local 353, affiliated with Hotel & RestaurantEmployees and Bartenders International Union, AFL-CIO, or anyother labor organization.LAWLER'S CAFETERIA & CATERING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth 2, Texas, Telephone Number, Edison 5-4211, Extension 2131,if they have any question concerning this notice or compliance withits provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASECase No. 16-CA-1619 was brought underSection 10(b) of the National LaborRelationsAct, as amended (61 Stat. 136, 73 Stat. 519), herein called the Act, on acharge filed February 20, 1962, by Hotel, Motel,Restaurantand Club EmployeesUnion Local 353, affiliated with Hotel &RestaurantEmployeesand Bartenders In-ternationalUnion, AFL-CIO, herein called the Union, and amended by the Unionon March 5 and 21, 1962, and April 16, 1962. On March 22, 1962, General Coun-sel issued a complaintpremisedon the charge as amendedon March 21, 1962. OnApril 20, 1962, General Counselissued an amended complaint premised on thecharge as amended on April 16, 1962. The amendedcomplaint alleges acts of in-terrogation,surveillance,and threatsby Respondentin violationof Section8(a)( I)of the Act.'Respondent filed an answer to the amended complaint onApril 24,1962, wherein itdenied that it was engaged in commerce,and that it engaged in theunfair conductof interrogation,surveillance,and threats alleged in the amendedcomplaint.A hearingon the amended complaint and answerwas held before TrialExaminer James F. Foley on April 30, 1962.Respondent,General Counsel, and Charging Party wererepresented at the hearing,and all partieswere afforded an opportunity to be heard, to introduceevidence, makeoral argument, and file briefs.Counsel forRespondent and GeneralCounsel filedbriefs afterthe close ofthe hearing.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent,a Texas corporation,at all times material to this proceeding, main-tained its principal office and place of business'atDallas, Texas,and engaged in theoperation of cafeterias at six locations in and around Dallas, Texas. It discontinuedthe operation of one of these cafeterias,the Ford plant cafeteria,on March 30, 1962.During the 12-month period prior to March 22,1962, Respondent purchased goods,materials,and equipment with a value in excess of $10,000 from suppliers in the Stateof Texas who purchased them directly from points outside the State of Texas, anddid a gross volume of business of $500,000.I find that Respondent is engaged inThe original complaint,like the charge amended as of March 22, 1962, contained anallegation of a discriminatory discharge by Respondent of employees at its Ford plantcafeteriaThe amendment to the charge of April 16,1962, deleted the claim of dis-criminatoiy dischargeThe complaint was amended on April 20,1962, to delete theallegation of a discriminatory discharge.(;62353-63-vol. 13824 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce within the meaning, of Section2(6) and (7) of the Act,and that assertionof jurisdiction will effectuate the purposesof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Evidentiary findings1.Undisputed factsThe alleged unfair labor practices occurred at Respondent's Ford plant cafeteria,located at the Ford Motor Company assembly plant at East Grande Street, Dallas,Texas.Respondent began operating this cafeteria in 1957 under a contract with theFord Motor Company. It employed approximately 16 persons at this location. Thecontract with the Ford Motor Company gave the Respondent and the Ford MotorCompany the option to terminate the contract on 30 days' notice.At the time theconductin issueoccurred, Respondent employed approximately 180 employees at allits cafeterias, including the 16 employees at the Ford plant cafeteria.The presidentand majority stockholder of Respondent is Carlton Lawler, and he operated the sixcafeteria locations from the main office at Elm Street, Dallas, Texas.The managerof the Ford plant cafeteria was Ben Tarrant.Respondent became aware of union organizational activity by the Union onWednesday, February 14, 1962, although it did not learn the identity of the uniondoing the organizing.The awareness started with information received by Tarrantfrom employees.About 5 p.m. on February 14, Tarrant communicated with Lawlerby telephone, and informed him ofthe organizationalactivity.On Thursday, Febru-ary 15, 1962, about noon, Lawler talked to employees Tyler and McCallum in theoffice of the Ford plant cafeteria about the organizational activity of the Respondent,and shortly afterward spoke to all the employees regarding it as they were assembled,at his request, in the storeroom of the cafeteria.Tarrant talked to employee Wadeabout theunionactivity after the meeting on February 15 and also talked to em-ployees Wade, McCallum, and Booty about this activity on February 16 and 19, 1962.On Friday, February 16, 1962, the Union held aunion meetingat which were presentemployees of Respondent's Ford plant cafeteria.Respondent knew on February 15that the union meeting was scheduled for February 16.On Monday, February 19,1962, the Union filed with the Board's Regional Office at Fort Worth, Texas, a peti-tion for certification as collective-bargaining representative.Respondent receivednotice of the filing of this petition on February 21, 1962.On February 24, 1962,Tarrant received from the Ford Motor Company security officer at the Ford planttwo signs fashioned from cardboard which were found in the restroom of the Fordplant employees and in the vicinity of the cafeteria.Printed with black crayon onone signwas the statement "BRING YOUR LUNCH MONDAY," and on the othersign, the statement "DON'T EAT IN HERE."On February 26, 1962, Respondent posted on the bulletin board at the Ford plantcafeteria a copy of letter to the Ford Motor Company in which it exercised its optionunder its contract with the Ford Motor Company to terminate the contract. It gavethe termination date of March 30, 1962.Alongside this letter was a notice to allemployees of the Ford plant cafeteria that their employment would be terminatedas of March 30, 1962, the date on which Respondent was terminating its relationshipwith the Ford Motor Company as the operator of its cafeteria. The Ford plant cafe-teria employees of Respondent were terminated on March 30, 1962.The cafeteriawas operated beginning April 2, 1962, the following Monday, and is being operatedby an organization or company known as Nationwide. It employed all the employeesof the Ford plant cafeteria beginning April 2, 1962, except Manager Tarrant, andhas continued to employ them except for terminations occurring in the course ofbusiness.Shortly after April 2, 1962, Nationwide signed a collective-bargainingcontract with the Union for the Ford plant cafeteria employees.2. Issues in the caseThe issues are whether President Lawler of Respondent illegally interrogated andthreatened employees Opal Tyler and Viola Frances McCallum in conversations hehad with them on February 15, 1962, at his request, in the office of the Ford plantcafeteria, about the organizational activity of the Union, and illegally threatened em-ployees in an address he gave to assembled employees on the same date shortly afterthe conversations with the employees Tyler and McCallum. The record also raises LAWLER'S CAFETERIA & CATERING COMPANY357the issues whether conduct of Manager Tarrant onFebruary15, 16,and 19, 1962,,constituted acts of surveillance and interrogation in violation of Section 8(a)(1) ofthe Act.3.Evidence in controversyOn Thursday, February,15, 1962, shortly beforenoon,Manager Tarrant called em-ployee Opal Tyler into his office.President Lawler was present and engaged em-ployee Tyler in a conversation?He said to her that she was doing a good job,that he heard a union was coming in, and asked her if she had been contacted bythe union, and what union it was. She said she heard the rumor that a union was-coming in, but did not know itsname.Lawler then said that if the Union came in,itwould expect him to pay the employees $4 more per day.He continued that hecould not pay this increase and would not pay it.According to him, Respondent hadnever had a high income year.He said that the Respondent made $6,000 the firstyear, a little less the following year, and maybe a little more the next year.Heexpected the Respondent to have a good income for the year just ended. Lawlerthensaidthat Respondent would not go union and would not sign a union contract,he "would pull out and quit." He stated to employee Tyler that the employees shouldgo union if they wished to do so, it was their privilege, and if a new manager tookover the operation of the cafeteria, they could sign a contract with him.On cross-examination, employee Tyler denied that Lawler said anything to her in regard towhat may have happened at the cafeteria during organizational activity there approxi-mately 3 years before. She did say on cross-examination that Lawler said that allhe had to do was to give proper notice under the contract he had with the FordMotor Company to operate the cafeteria, and to leave or terminate the connectionRespondent had with the cafeteria as its operator.On February 15, 1962, employee Viola Frances McCallum, like employee Tyler,was also called by Tarrant into his office shortly before noon. President Lawler wasthere and engaged employee McCallum in a conversation. Lawler asked her if shehad heard anything about a union and she answered that she had.He continued thathe figured that she would have because her husband worked in the plant, whichwas union. She said that she had not heard about the Union through him. Lawlerthen said that he wanted to give his side of the story about the union activity, that itwas only fair he should do so. Lawler continued that he could not go union, andwanted the employees to know it before they went union.He said he wanted theemployees to do what they wanted to do, that he was just not able to go union, thatif they wentunionand brought in the union contracts to him, he just could not signthem because he did not feel like he could afford to do so.He was there to makemoney and not to lose it.Lawler asked employee McCallum if she was going tothe union meeting on Friday. She said there was a union meeting and she wasgoing.He asked her at this time what the name of the union was, but she did notknow the name.He asked her if she could get a union card or something of thatnature with the name of the Union on it. She said she would obtain a card at theFriday union meeting 3About 12 to 12:30 a.m., on February 15, shortly after the individual conversationswith Tyler and McCallum, Lawler spoke to the 16 employees of the Ford plantcafeteria assembled in the storeroom.Manager Tarrant was also present.Lawlersaid to the assembled employees that he understood a union was coming in, and thatthey were attending a unionmeetingthe next day.He told them that they had aright to attend the union meeting, that it was their privilege to do so, and he assuredthem that they would not be fired for attending the meeting, but that he wantedto tell his side of the story with respect to the union activity.He then said he hadheard that union representatives had told some of the employees that they wouldget a sizable increase in pay if a union represented them, and that it was his under-standingthe increase would cause an additional expense in wages of about $20,000a year.He said that in the first year of operation, Respondent made $6,000, alittle less the second year of operation, and a little more than the second year duringthe third year of operation.He then said that in the year 1961, Respondent had made21 have credited employee Tyler's testimony with respect to what Lawler said to her,and employee McCallum's testimony of what he said to her, on February 15Their testi-mony is unrebutted except with respect to a reference Lawler said lie made to UnitedAutomobile Workers organizational activity during his conversations with Tyler and withMcCallum. I do not credit Lawler with respect to this incident for the reasons statedin footnote5, infra.3 She obtained a union card at the meeting and dropped it off downtown at Lawler'smain office.He was not there, so she gave it to employee Nannie Sue. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDa little over $4,000 at the Ford plant cafeteria, and that they knew the employees ofthe Ford plant would not pay enough for food to justify Respondent assuming theresponsibility for the additional cost for wages.Lawler further said to them that he could not afford to pay the union wages, thathe was there to make money, not to lose it. If there was a union, and he was re-quested to pay the increase in wages, he would be unable to do so and would haveto cancel the contract for the operation of the cafeteria 4He stated that ratherthan encounter the same problems he had experienced when the United AutomobileWorkers attempted to organize his employees at the cafeteria when he first beganthe operation in 1957, and have union representatives contacting him at the Fordplant cafeteria and at his downtown office, and before he would experience the losscaused by the additional wages, he would refuse to sign the union contract, andthen terminate the contract with the Ford Motor Company on 30 days' notice.He said that the employees might very well continue to work at the cafeteria, but hewould not be their employerHe also said that he could give the employees work atRespondent's other cafeterias, but he would not do so as he would be afraid thatthey would start union activity at those locations .5Shortly after Lawler addressed the assembled employees, Manager Tarrant calledemployee Leo Wade into his office. Lawler was presentTarrant asked Wade if any-one had contacted him about the Union.Wade replied he did not know, but his fostermother would know because she was at home all the time.His foster mother wastelephoned, and Tarrant asked her it anyone had called about the Union, andthat if anyone did so to find out the name of the Union. On February 16, ManagerTarrant asked Wade if he was going to attend the union meeting, and Wade repliedthat he did not know. Tarrant then told Wade he could take off at noon, find outwhat he could, and let him know. He was also to let him know if any of the em-ployees attended the meeting.He instructed Wade to call him at his home and givehim the information.Wade called Tarrant at his home on Friday evening.Hetold Tarrant that, no employees were present at the meeting.He did not tell him thename of the Union as he did not have it at that time. On the following Monday,February 19, Tarrant asked Wade if any employees attended the union meeting,and Wade again said he did not know On February 19, Manager Tarrant had LeoWade call employee Don Lee Booty into his office.Wade told Booty, prior to hisgoing into Tarrant's office, that Tarrant wished to know whether he had attendedthe union meeting on the prior Friday.When he entered Tarrant's office, he saidto Tarrant that he had attended the meeting. On February 19, Manager Tarrant alsocalled employee McCallum into his office.He asked her if she had obtained thepapers for President LawlerShe said she had obtained a union card, and, in replyto his inquiry as to what she had done with it, she said that she had dropped it off atthe downtown office of Lawler. He was not there, so she gave,it to employee NannieSue 64.Respondent's defenseRespondent'sdefense as developed by the testimony of President Lawler wasthat Respondent did not desire to undergo again the experience it had in the fallof 1957 when the United Automobile Workers,AFL-CIO,attempted to organize* The contract had a 30-day cancellation clause.5 The findings as to what Lawler said to the assembled employees on February 15 Is acomposite of the testimony of employees Tyler, McCallum, Leo Wade, and Annie MaeGiles and President LawlerI have not credited Lawler's testimony that in his addressto the assembled employees, he referred to the activity of the United Automobile Workersin the course of their organizational efforts in 1957 when Respondent first assumed theoperation of the cafeteria at the Ford plant I take this position in view of Tyler's silenceabout it on direct examination, and her denial on cross-examination that he referred toit,the silence of employee McCallum with respect to it on direct examination, the failureofRespondent's counsel to cross-examine her, the silence of Leo Wade in his direct ex-amination as to any reference made by Lawler to the incident, and the failure of Respond-ent's counsel to cross-examine Wade on itMoreover, Lawler in his testimony merelystated as a conclusion that be referred to the incident, but failed to testify as to whathe actually said to the employees about it.Lawler also testified that in his conversationswith employees Tyler and McCallum he referred to it, but I do not credit his testimonyinview of Tyler's denial, the failure to cross-examine McCallum, and Tyler's andMcCallum's silence about it on direct examinationB Employees McCallum, Wade, and Booty testified as to the incidents on February 15, 16,and 19 involving them and Manager TarrantManager Tarrant did not testifySo thetestimony of the employees is unrebutted LAWLER'S CAFETERIA& CATERING COMPANY359the cafeteria employees at the outset of Respondent's operation of the cafeteria.He testified that at the ,time of this organizational activity, employees of Ford MotorCompany, who were members of United Automobile Workers, posted signs in thevicinity of the cafeteria, on which were requests to the employees not to patronizethe cafeteria.The result, according to Lawler, was a boycott of the cafeteria. Inhis testimony of what he said at the February 15 meeting of employees, he said hereferred to the problem of having the union's representatives calling on him at theFord plant cafeteria or at his downtown office if a union was designated by theemployees to represent them.The next defense, as developed by Lawler's testimony, is that Respondent wouldlose money under a union contract, and was within its rights to anticipate such aneventuality by planning to close down the cafeteria if the employees selected aunion to represent them, .and to apprise the employees of what would happen if theyselected a union to represent them.Lawler readily admitted that no union repre-sentative had contacted him, Tarrant, or any other representative of Respondent,with respect to wages, hours, or other working conditions of Respondent's employeesat tht Ford plant cafeteria.He testified that on February 24 a piece of cardboardon which were the words "BRING YOUR LUNCH MONDAY," and another pieceof cardboard bearing the words "DO NOT EAT IN HERE," were given to Tarrantby the security officer of the Ford plant.The security officer stated to Tarrant thatthe pieces of cardboard were found at the entrance of the cafeteria and in therestroom for the Ford plant employees. There is no evidence to connect the placardsor signs with the Union or with Respondent's cafeteria employees.According toLawler, they were similar .to the signs or placards Ford plant employees placed ator near the cafeteria when United Automobile Workers attempted to organize thecafeteria employees in the fall of 1957.Lawler stated that the volume of businessdropped 20 percent on Monday, February 26.He admitted, however, that thiseconomic setback had nothing to do with his decision to cease operating the cafeteria.B.Analysis and concluding findingsIt is clear from Lawler's testimony that one of the reasons for Respondent's deci-sion on February 26, 1962, to cease operating the Ford plant cafeteria as of March30, 1962, was the belief of Lawler that Respondent could not operate it at a profitif it had to pay union wages to the employees, which he felt it would have to do ifthe employees selected a union to represent them.Respondent was aware on Febru-ary 21 of the petition for certification as collective-bargaining representative ofRespondent's Ford plant cafeteria employees filed with the Board on February 19by the Union, and was aware since February 14 of the organizational activity bya union among ,the Ford plant cafeteria employees.It is also clear, however, from Lawler's testimony and undisputed employee testi-mony that at the February 15 meeting, Lawler stated that one of the reasons hewould terminate the Ford plant cafeteria operations if the employees designated aunion to represent them was that he objected to dealing with union representatives,and that he also said he would not employ the Ford plant cafeteria employees atRespondent's other cafeterias because they would engage in union activity at theseother cafeterias.These statements of Lawler disclose a union animus, and a planto terminate Respondent's operation of the Ford plant cafeteria if the employeesintended to or did select a union to represent them.The evidence shows clearlythat Lawler addressed Respondent's assembled Ford plant cafeteria employees onlya few minutes after he had the individual conversations with employees Tyler andMcCallum. It is obvious, therefore, that what Lawler said to Tyler and McCallumin the conversations he had with them were appraised or understood by these em-ployees in light of statements made by him at the meeting of assembled employees.The statements of Lawler during his conversations with Tyler and McCallum, inview of his statements at the meeting of assembled employees clearly disclosingunion animus, contained a threat to close the business of operating the Ford plantcafeteria if a union represented the employees.The questions Lawler asked Tylerand McCallum about the union activity in the cafeteria and the identity of theUnion, in view of Lawler's disclosure of a union animus at the meeting of assembledemployees, constituted illegal interrogation within the meaning of Section 8(a)(1).It would be sheer naivete to hold that they were considered by Tyler and McCallum.as innocent inquiries as to the identity of the Union organizing the employees.As found above, Lawler's address to the assembled employees on February 15contained a threat to terminate .the Ford plant cafeteria operation if the employeesdesignated a union to represent them.Lawler's statements at the February 15 meet-ing of employees that he objected to dealing with union representatives,and that hewould not give the employees jobs at the other cafeterias Respondent operated be- 360DECISIONSOF NATIONALLABOR RELATIONS BOARDcause they would engage in union activity at these cafeterias, are reasonably calcu-lated, and were reasonably calculated, to mean that he would terminate Respondent'sconnection with the Ford plant cafeteria if the employees designated a union col-lective-bargaining agent even though their demands in regard to wages, hours, andother working conditions, through union representatives, still permitted Respondentto operate at a reasonable profit. In these circumstances, I find an illegal threatwas made irrespective of the merit of the Respondent's position that Lawler merelyinformed the employees that union representation would give rise to adverse eco-nomic consequences over which Respondent would have no control, and forceRespondent to discontinue the cafeteria operation?N.L.R.B. v. Jamestown SterlingCorp.,211 F. 2d 725, 726 (C.A. 2).Wade's testimony regarding his February 15, 16, and 19 conversations with Man-ager Tarrant is unrebutted.The questions and statements made by Tarrant thereinclearly constitute interrogation, attempts at surveillance, and surveillance.Tar-rant's questions toWade about the identity of the Union during the February 15afternoon conversation shortly after the meeting of employees is part of the inter-rogation.After Lawler's statements at the meeting of all employees, the questionsasked of Wade, in Lawler's presence, were more than innocent inquiries.Tarrant'squestions to employee Booty on February 19 also constitute interrogation and sur-veillance and his question to employee McCallum on the same date were unlawfulinterrogation.Both Booty and McCallum were present when President Lawleraddressed the assembled employees on February 15, and disclosed his union animus.For the above reasons, I conclude and find that Respondent by the conduct of itsPresident Lawler on February 15, 1962, and that of its Manager Tarrant on February15, 16, and 19, 1962, violated Section 8 (a) (1) of the Act .8While it can be claimedthat the amended complaint does not allege clearly the violations by Tarrant, theseviolations were adequately litigated.9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes threatening and obstructing commerce andthe free flow thereof.V. REMEDYHaving found that Respondent engaged in conduct that constitutes unfair laborpractices, I shall recommend a broad order requiring Respondent to refrain fromengaging in such conduct and similar or related conduct.The broad order is war-ranted by the interrogation, surveillance, and threats engaged in by Respondent. Ishall also recommend the posting of a notice.The Respondent has disclosed hostilityto union organizational activity, and a purpose to discourage it not only at the Fordplant cafeteria but at the other cafeteria locations as well. It therefore appearsto the Trial Examiner that an appropriate and adequate remedy is one that appliesto all the cafeterias operated by Respondent. I shall recommend to the Boardthat it require the Respondent to post the notice at all the cafeterias it is operating,at places where notices to employees are customarily posted. Since the Ford plantcafeteria, Dallas, Texas, is now being operated by another company, and the personsRespondent employed there are now employed by the other company, it wouldnot be appropriate to require the posting of the notice at that location.Upon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I make the following:7It is not necessary here to find whether or not Lawler's statement regarding the finan-cial impact of union representation on Respondent,standing alone, constituted an expres-sion of opinion protected by Section 8(c) of the Act,since the threat to close the plantdown if the employees designated a union to represent them as their collective-bargainingrepresentative is present in any eventIt is to be noted,however, thatrepresentativesof the Union had not approached Lawler or other of Respondent's representatives, andthe record Is empty of any evidence other than Lawler's opinion showing increased operat-ing costs that would result from union represented employees.SeeN.L R.B. T. W. CNabors,d/b/a W. C. Nabors Company,196 F. 2d 272, 276(C.A. 5) ; andInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO (NECO Electrical ProductsCorp)v.N L R.B ,289 F. 2d 757,763 (C A D.C.).8 Citizen'sHotel Company, d/b/a Tesas Hotel,131 NLRB 834;Capitol Fish Company,126 NLRB 980.8SeeCapitol Fish Compdny,126 NLRB 980,footnote 2. ADMIRAL LINEN SERVICE361CONCLUSIONS OF LAW1.Respondent Lawler's Cafeteria & Catering Company isengaged incommercewithinthe meaning of Section2(6) and (7) of the Act, and Hotel, Motel, andRestaurantClub Employees Union Local 353, affiliated with Hotel &RestaurantEmployeesand Bartenders InternationalUnion, AFL-CIO,isa labor organizationwithin themeaningof Section 2(5) of the Act.2.By interrogatingemployeeswith respectto union membershipand activity,threateningthem withterminating the businessif they selected the above-describedUnion or anylabor organization to represent them,and engaging in, and attemptingto engage in, surveillanceof employees'union activities,Respondent engaged inconduct that interferedwith, coerced,and restrained employees in regard to theexerciseof rightsguaranteed them in Section7 of the Act,in violation of Section8(a)(1) ofthe Act.3.Theaforesaidunfair laborpractices are unfairlabor practicesaffecting com-mercewithinthe meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted frompublication.]Admiral Linen ServiceandLocal 131,Laundry and Dry Clean-ing International Union,AFL-CIOAdmiral Linen ServiceandLocal 131, Laundry and Dry Clean-ing International Union,AFL-CIO.Cases Nos. 23-CA-1291-2and 23-CA-1328.August 29, 1962DECISION AND ORDEROn May 23, 1962, Trial Examiner Thomas S. Wilson issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diateReport.Thereafter, the Respondent filed, exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in the case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as modified herein.''Concerning the remarks of John and Duff Trimble found violative of 8(a) (1) by theTrial Examiner,we specifically rely upon the testimony of employee Brown that they saidthe employees would no longer get turkeys or chickens for holidays,bonuses, and theprivilege of "breaks";and of employee Dickerson that they said if the Union came inthe employees would have to start working again on Saturdays and their "time wouldbe cut."However the Board finds merit in the Respondent's exception to the TrialExaminer's finding that the speech of Clifford G Sihawd was violative of Section 8(a) (1)of the Act.No written text of the speech is in evidence and the only credited testimonyconcerning it Is that of Shawd himself.Although the noncoerciveness of the effect of138 NLRB No. 48.